          Case 6:21-ap-01077-SC                   Doc 3 Filed 07/14/21 Entered 07/14/21 14:13:29 Desc
                                                   Main Document    Page 1 of 3
         Case 6:21-ap-01077-SC                   Doc 2-1 Filed 07/13/21 Entered 07/13/21 17:17:46 Desc
                                                    AP-Summons Page 1 of 3
Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Melissa Davis Lowe
Shulman Bastian Friedman & Bui LLP
100 Spectrum Ctr Dr Ste 600
Irvine, CA 92618
949−340−3400




Plaintiff or Attorney for Plaintiff

                                          UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA − RIVERSIDE
In re:

                                                                              CASE NO.:    6:19−bk−13381−SC

Banner Mattress, Inc.                                                         CHAPTER:     7


                                                                              ADVERSARY NUMBER:         6:21−ap−01077−SC
                                                               Debtor(s).

Lynda T. Bui


                                                               Plaintiff(s)
                               Versus                                             SUMMONS AND NOTICE OF STATUS
American Quilting Company, Inc. a California corporation dba
                                                                                    CONFERENCE IN ADVERSARY
Antaky Quilting Company, Inc.                                                        PROCEEDING [LBR 7004−1]

                                                           Defendant(s)


TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
08/12/2021. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                September 14, 2021
             Time:                11:00 AM
             Hearing Judge:       Scott C Clarkson
             Location:            3420 Twelfth St., Room 126, Riverside, CA 92501



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
        Case 6:21-ap-01077-SC                      Doc 3 Filed 07/14/21 Entered 07/14/21 14:13:29                                         Desc
                                                   Main Document     Page 2 of 3
      Case 6:21-ap-01077-SC                     Doc 2-1 Filed 07/13/21 Entered 07/13/21 17:17:46                                           Desc
                                                  AP-Summons Page 2 of 3


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.

                                                                                         KATHLEEN J. CAMPBELL
                                                                                         CLERK OF COURT




 Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: July 13, 2021




                                                                                         By:        "s/" John Craig
                                                                                                    Deputy Clerk




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                 Page 2                        F 7004−1.SUMMONS.ADV.PROC
            Case 6:21-ap-01077-SC                   Doc 3 Filed 07/14/21 Entered 07/14/21 14:13:29                                    Desc
                                                    Main Document     Page 3 of 3



                                    PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
100 Spectrum Center Drive, Suite 600, Irvine, CA 92618

A true and correct copy of the foregoing document entitled (specify): SUMMONS AND NOTICE OF STATUS CONFERENCE IN
ADVERSARY PROCEEDING, COMPLAINT, EARLY MEETING OF COUNSEL AND STATUS CONFERENCE INSTRUCTIONS, AND
NOTICE TO DEFENDANTS (ENGLISH AND SPANISH) will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) July 14, 2021, I checked the
CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail
Notice List to receive NEF transmission at the email addresses stated below:

CHAPTER 7 TRUSTEE/PLAINTIFF: Lynda T. Bui (TR) trustee.bui@shulmanbastian.com, C115@ecfcbis.com
COUNSEL FOR CHAPTER 7 TRUSTEE/PLAINTIFF: Melissa Davis Lowe mlowe@shulmanbastian.com,
avernon@shulmanbastian.com
INTERESTED PARTY: United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov

                                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) July 14, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.

Counsel for Defendant/Agent for Service of Process
Michael A. Abramson, Esq.
8918 W. Pico Blvd., #120
Los Angeles, CA 90035-3304
                                                                                                 Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each person
or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 14, 2021, I served the following persons and/or
entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

Counsel for Defendant/Agent for Service of Process
Michael A. Abramson, Esq.
Email: maa@abramsonlawgroup.com
                                                                                                 Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  July 14, 2021                  Anne Marie Vernon                                               /s/ Anne Marie Vernon
  Date                                   Printed Name                                            Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
